F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         APR 2 1997
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    PEARL R. JOHNSON,

               Plaintiff-Appellant,

    v.                                                 No. 96-6253
                                                (D.C. No. CIV-94-1671-W)
    SHIRLEY S. CHATER, Commissioner                    (W.D. Okla.)
    of Social Security Administration, *

               Defendant-Appellee.




                            ORDER AND JUDGMENT **



Before PORFILIO, ANDERSON, and BRISCOE, Circuit Judges.




*
              Effective March 31, 1995, the functions of the Secretary of Health
and Human Services in social security cases were transferred to the Commissioner
of Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley
S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Plaintiff appeals from a district court order affirming the final decision of

the Secretary of Health and Human Services denying her application for disability

benefits before January 1, 1992. Plaintiff claims disability since April 15, 1983,

because of pain in her neck, shoulders, right arm and leg, low back and hips; loss

of vision and loss of grip in her hands. Her disability benefits application was

denied initially and upon reconsideration, and she requested a hearing before an

administrative law judge (ALJ). The ALJ determined that plaintiff was disabled

since January 1, 1992, and that she was entitled to receive supplemental security

income benefits as of that date. The ALJ found that plaintiff was not disabled

before that date because she retained the residual functional capacity to perform

her past relevant work. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir.

1988) (detailing five-step sequential evaluation for determination of disability).

The Appeals Council affirmed the decision of the ALJ, making it the final

decision of the Secretary. Our jurisdiction is pursuant to 42 U.S.C. § 405(g) and

28 U.S.C. § 1291.




                                         -2-
      Plaintiff argues on appeal that the ALJ’s determination that plaintiff

retained the residual functional capacity to perform her past work is not supported

by substantial evidence. Specifically, she complains that the ALJ erred in failing

to consider the effects of her eye pain and intermittent blurred vision on her

ability to perform her past relevant work. We review the record to determine

whether there is substantial evidence to support the Secretary’s decision, and

whether the correct legal standards were applied. See Kepler v. Chater, 68 F.3d

387, 388 (10th Cir. 1995).

      Plaintiff last met the insured status requirements for purposes of her

disability claim on June 30, 1986. “Thus, to be entitled to disability benefits, she

must prove she was totally disabled by this date.” Id. at 389.

      Contrary to plaintiff’s argument, the ALJ considered both objective

evidence and subjective complaints of pain as required by law. See Luna v.

Bowen, 834 F.2d 161, 165-66 (10th Cir. 1987). The magistrate’s report and

recommendation, which was adopted by the district court, correctly states that

there is minimal mention of pain in the record before January 1, 1992. The record

reveals that plaintiff sought treatment for pain after some soft drink cans fell on

her in 1993, well after expiration of her insured status. Beyond the objective

medical records, it is clear that the ALJ considered plaintiff’s subjective

complaints of pain, as well as her daily activities, in his disability assessment.


                                          -3-
The record also bears out the district court’s finding that the medical records

indicate no complaints of blurred vision in the left eye. The only mention of

problems with plaintiff’s left eye is on March 2, 1989 (after expiration of

plaintiff’s insured status) when plaintiff complained that she had been seeing

black dots for a week to ten days. Further, we find no error in the ALJ’s

application of legal standards in determining that plaintiff could perform her past

relevant work.

      We agree with the district court that this record contains substantial

evidence to support the ALJ’s determination that plaintiff retained the residual

functional capacity to perform her past relevant work before January 1, 1992.

The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    Stephen H. Anderson
                                                    Circuit Judge




                                         -4-